Mr. Justice Dever delivered the opinion of the court. 2. Coroners, § 2*—what is power of jury. A coroner’s jury has no power to fix civil liability. 3. Evidence, § 232*—when part of coroner’s verdict is inadmissible. As a coroner’s jury has no power to fix civil liability, that part of a verdict admitted in evidence which stated that they found the accident causing the death of the deceased could have been avoided had the motorman of the car which struck and killed the deceased exercised greater care, held properly excluded, in an action to recover damages for such death.